Case: 20-50693      Document: 00516439414         Page: 1     Date Filed: 08/19/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         August 19, 2022
                                   No. 20-50693                           Lyle W. Cayce
                                                                               Clerk

   Raggio - 2204 Jesse Owens, L.L.C.; Stacey R. Hammer,

                                                            Plaintiffs—Appellants,

                                       versus

   John-Matthew Barrett Hattaway; Kathleen Ann
   Hattaway; University Federal Credit Union,

                                                          Defendants—Appellees.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:19-CV-697


   Before Richman, Chief Judge, and Clement and Higginson, Circuit
   Judges.
   Per Curiam:*
          Raggio – 2204 Jesse Owens, L.L.C. (Raggio) and Stacey Hammer
   appeal the district court’s dismissal of their action for lack of subject matter
   jurisdiction under the Rooker-Feldman doctrine. Because the Rooker-Feldman



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50693     Document: 00516439414            Page: 2   Date Filed: 08/19/2022




                                     No. 20-50693


   doctrine cannot apply to void or non-preclusive state-court decisions, the
   doctrine does not apply to Raggio’s claims. In contrast, because Hammer is
   a state-court loser alleging harm by a state-court judgment, and her federal
   suit requires review and reversal of that judgment, the doctrine does apply to
   Hammer’s claims. Accordingly, we reverse the district court’s judgment as
   to Raggio’s claims and affirm as to Hammer’s.
                                          I
          This case concerns the forced sale of real property located at 2204
   Jesse Owens Drive, Austin, Texas 78748 (the Property). Raggio owned the
   Property before the sale, and Stacey Hammer was a member of Raggio. In
   2016, the Travis County District Court entered sanctions against Hammer
   and ordered that the Property be sold to satisfy that sanctions judgment. For
   a period of years after those orders, Raggio and Hammer litigated the validity
   of the Travis County District Court’s appointment of a Turnover Receiver
   and the Turnover Receiver’s ability to sell the Property to John-Matthew
   Barrett Hattaway and Kathleen Ann Hattaway (the Hattaways). During the
   proceedings, Hammer stored some of her personal belongings at the
   Property. Although ordered by the Travis County District Court to remove
   her personal belongings from the Property before the sale, Hammer failed to
   do so. The Property was ultimately sold to the Hattaways with Hammer’s
   belongings inside the dwelling.
          After Hammer twice appealed and Raggio petitioned for mandamus
   to the Texas Court of Appeals, in accordance with the conditional mandate
   from the Texas Court of Appeals, the Travis County District Court issued a
   ruling in October 2018 and two orders pursuant to that ruling in December
   2018. The October 2018 ruling and the first December 2018 order vacated
   three 2016 orders as required by the conditional mandate, including the
   sanctions order that led to the seizure of the Property and the orders




                                          2
Case: 20-50693      Document: 00516439414           Page: 3    Date Filed: 08/19/2022




                                     No. 20-50693


   authorizing the appointment of the Turnover Receiver and the sale of the
   Property. The ruling and the first order also voluntarily vacated nine
   additional orders not addressed by the Court of Appeals. Finally, the October
   2018 ruling noted that the vacaturs “[a]rguably . . . raise questions as to [the]
   validity of the underlying sale of the [Property]” to the Hattaways. However,
   it continued, the state district court “lacks plenary power and, therefore,
   cannot and will not make a decision or have an opinion on these questions of
   the sale’s validity.”
            The second December 2018 order related to Hammer’s “Motion for
   Final Receivership Accounting and Inventory, Return of Receivership
   Property That Belongs To [Hammer], and Termination of Receivership;”
   the Turnover Receiver’s response and motion for sanctions; and Raggio’s
   response.     The order compelled the Turnover Receiver to “pay to
   Raggio . . . all funds constituting proceeds of the sale of real property located
   at 2204 Jesse Owens Drive, which are in [the Turnover Receiver’s]
   possession, custody[,] or control.” It also ordered the Travis County
   Constable and the Turnover Receiver to deliver to Hammer (or her agent)
   “all personal property in [their] possession, custody, or control that was
   collected from the real property located at 2204 Jesse Owens Drive.” The
   order concluded that “[a]ll relief sought by any party or interested party and
   not awarded above is DENIED,” and that the order was “a final and
   appealable order which fully disposes of any and all remaining issues and
   concludes all proceedings in this case.” Neither Raggio nor Hammer
   appealed from the ruling or orders, or filed a writ of mandamus with a Texas
   court.
            In July 2019, Raggio and Hammer filed their original complaint in
   federal district court. Raggio filed the action “to recover clear title to and
   possession of the Property,” pleading claims for “trespass to try title, suit to
   quiet title, and declaratory judgment” against the Hattaways and University



                                          3
Case: 20-50693       Document: 00516439414           Page: 4      Date Filed: 08/19/2022




                                      No. 20-50693


   Federal Credit Union (UFCU), the lienholder under the deed of trust
   granted by the Hattaways. Hammer pleaded claims against the Hattaways
   for conversion and unjust enrichment, “seeking compensation for the loss of
   her personal belongings which the [Turnover] Receiver transferred to the
   Hattaways with the sale of the Property.”
          After Raggio filed a motion for partial summary judgment and the
   parties fully briefed that motion, the district court sua sponte asked the parties
   to submit briefs on the Rooker-Feldman doctrine. The parties did so, and the
   district court entered an order and associated judgment dismissing the
   federal action for lack of subject matter jurisdiction based on the Rooker-
   Feldman doctrine. After a failed “Motion for New Trial and to Alter or
   Amend Judgment,” Raggio and Hammer timely filed their notice of appeal.
                                            II
          As an initial matter, the Hattaways and UFCU argue that this appeal
   is moot because, shortly after the district court entered its dismissal, and
   Raggio and Hammer filed their notice of appeal, Raggio filed a state lawsuit
   against the Hattaways and UFCU in the 200th Judicial District Court in
   Travis County, Texas 1 alleging the same causes of action and seeking the
   same relief Raggio sought in the federal district court. The Hattaways and
   UFCU contend that the “jurisdiction of federal courts is limited to actual,




          1
           Raggio-2204 Jesse Owens, L.L.C. v. John-Matthew Barrett Hattaway & Univ. Fed.
   Credit Union, No. D-1-GN-20-005481 (200th Dist. Ct., Travis County, Tex. Sept. 30,
   2020).




                                            4
Case: 20-50693         Document: 00516439414              Page: 5       Date Filed: 08/19/2022




                                          No. 20-50693


   ongoing cases and controversies” and Raggio’s “act of filing a new case in
   [s]tate court dissolves the controversy.”
           “A case becomes moot only when it is impossible for a court to grant
   any effectual relief whatever to the prevailing party.” 2 Due to the “virtually
   unflagging obligation of the federal courts to exercise the jurisdiction given
   them,” 3 the Supreme Court “has repeatedly held that the pendency of an
   action in the state court is no bar to proceedings concerning the same matter
   in the [f]ederal court having jurisdiction.” 4             Thus, the Hattaways and
   UFCU’s argument is inapposite and this appeal is not moot.
                                               III
           Raggio and Hammer appeal the district court’s dismissal of their
   claims for lack of subject matter jurisdiction based on the Rooker-Feldman
   doctrine, arguing that three of the doctrine’s four required elements are not
   satisfied. We review de novo the district court’s dismissal for lack of subject
   matter jurisdiction. 5
           The “Rooker-Feldman doctrine holds that inferior federal courts do
   not have the power to modify or reverse state-court judgments except when




           2
             Decker v. Nw. Env’t Def. Ctr., 568 U.S. 597, 609 (2013) (quoting Knox v. Serv.
   Emps. Int’l Union, Loc. 1000, 567 U.S. 298, 307 (2012)).
           3
             Colo. River Water Conservation Dist. v. United States, 424 U.S. 800, 817 (1976)
   (citations omitted).
           4
            Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 292 (2005) (internal
   quotation marks omitted) (quoting McClellan v. Carland, 217 U.S. 268, 282 (1910)).
           5
              Truong v. Bank of Am., N.A., 717 F.3d 377, 381 (5th Cir. 2013) (reviewing de novo
   a district court’s dismissal for lack of subject matter jurisdiction under the Rooker-Feldman
   doctrine).




                                                5
Case: 20-50693          Document: 00516439414               Page: 6        Date Filed: 08/19/2022




                                            No. 20-50693


   authorized by Congress.” 6 It is a “narrow doctrine” 7 comprising four
   elements: “(1) a state-court loser; (2) alleging harm caused by a [final] state-
   court judgment [rendered by a state’s court of last resort]; (3) that was
   rendered before the district court proceedings began; and (4) the federal suit
   requests review and reversal of the state-court judgment.” 8 The third
   element is undisputed in this case.
                                                  A
           We first address Raggio’s action “to recover clear title to and
   possession of the Property,” including “claims for trespass to try title, suit
   to quiet title, and declaratory judgment against the Hattaways” and UFCU.
           The Rooker-Feldman doctrine requires “a state-court loser.” 9 Raggio
   argues that it is not a state-court loser because it was not a party to the state
   suit. Further, Raggio contends, it is not a loser because it was “vindicated”
   through the mandamus proceeding that led to the December 2018 orders.
   The Hattaways and UFCU argue that Raggio is a losing party because the
   L.L.C. “was in privity with Hammer and filed the writ of mandamus action,”
   and the December 2018 orders gave possession of the Property to the
   Hattaways, rather than Raggio.




           6
            Burciaga v. Deutsche Bank Nat’l Tr. Co., 871 F.3d 380, 384 (5th Cir. 2017) (internal
   quotation marks omitted) (quoting Truong, 717 F.3d at 382); see also D.C. Ct. of Appeals v.
   Feldman, 460 U.S. 462, 482 (1983); Rooker v. Fid. Tr. Co., 263 U.S. 413, 416 (1923).
           7
             Lance v. Dennis, 546 U.S. 459, 464 (2006) (per curiam) (citing Exxon Mobil, 544
   U.S. at 284).
           8
             Burciaga, 871 F.3d at 384 (quoting Houston v. Venneta Queen, 606 F. App’x 725,
   730 (5th Cir. 2015) (per curiam) (unpublished)); see also id. (citing Ill. Cent. R.R. Co. v. Guy,
   682 F.3d 381, 390 (5th Cir. 2012)).
           9
               Id. at 384 (quoting Venneta Queen, 606 F. App’x at 730).




                                                  6
Case: 20-50693         Document: 00516439414                Page: 7       Date Filed: 08/19/2022




                                           No. 20-50693


           As an initial matter, the Hattaways and UFCU’s privity argument is
   inapposite because the Rooker-Feldman doctrine does not bar actions simply
   based on preclusion law principles. 10 As for Raggio’s nonparty argument, the
   Rooker-Feldman “doctrine has no application to a federal suit brought by a
   nonparty to the state suit.” 11 Thus, a nonparty cannot be a state-court loser.
   The Supreme Court has described a nonparty to state suits in the Rooker-
   Feldman context as “a party not named” in an earlier state-court
   proceeding. 12 Although Raggio was not a formal party to the original state-
   court case, the L.L.C. was a party named throughout the latter stages of the
   state-court proceedings.
           First, Raggio was named in at least two orders by the district court
   related to the Turnover Receiver. Second, Raggio was named as the relator
   in the mandamus proceeding in the Texas Court of Appeals which led to the
   Travis County District Court’s vacation of numerous orders. Hammer even



           10
              Lance, 546 U.S. at 466 (per curiam) (holding—contrary to the Hattaways and
   UFCU’s argument—that the “Rooker-Feldman doctrine does not bar actions by nonparties
   to the earlier state-court judgment simply because, for purposes of preclusion law, they
   could be considered in privity with a party to the judgment”).
           11
              Exxon Mobil Corp., 544 U.S. at 287 (citing Johnson v. De Grandy, 512 U.S. 997,
   1005-06 (1994)); see also Lance, 546 U.S. at 464-66; De Grandy, 512 U.S. at 1005-06
   (“[U]nder [the Rooker-Feldman doctrine,] a party losing in state court is barred from
   seeking what in substance would be appellate review of the state judgment in a United
   States district court, based on the losing party’s claim that the state judgment itself violates
   the loser’s federal rights. But the invocation of Rooker/Feldman is just as inapt here, for
   unlike Rooker or Feldman, the United States was not a party in the state court. It was in
   no position to ask this Court to review the state court’s judgment and has not directly
   attacked it in this proceeding.” (citations omitted)).
           12
               Lance, 546 U.S. at 466 n.2 (“In holding that Rooker–Feldman does not bar the
   plaintiffs here from proceeding, we need not address whether there are any circumstances,
   however limited, in which Rooker–Feldman may be applied against a party not named in an
   earlier state proceeding—e.g., where an estate takes a de facto appeal in a district court of
   an earlier state decision involving the decedent.” (emphasis omitted and emphasis added)).




                                                  7
Case: 20-50693          Document: 00516439414            Page: 8       Date Filed: 08/19/2022




                                         No. 20-50693


   mentioned Raggio in her response to the Turnover Receiver’s Memorandum
   of Law filed after the mandamus opinion. Third and most notably, both
   December 2018 state district court orders named the L.L.C. In the first order
   vacating numerous prior orders, Raggio is listed as an “interested third
   party.”       In the second order regarding Hammer’s “Motion for Final
   Receivership Accounting and Inventory, Return of Receivership Property
   That Belongs To [Hammer], and Termination of Receivership”—as well as
   Raggio’s response to that motion—Raggio is mentioned as a “third party”
   to which the Turnover Receiver “shall pay” “all funds constituting proceeds
   of the sale of real property located at 2204 Jesse Owens Drive.” “Counsel
   for third party Raggio” signed and approved as to form both orders. So, in
   the Rooker-Feldman context, Raggio is not considered a nonparty and thus the
   doctrine may still apply.
           We turn to whether Raggio is a “loser” for Rooker-Feldman purposes.
   Focusing on the last order made by the state district court, the Hattaways and
   UFCU contend that the state district court’s second December 2018 order
   gave possession of the Property to the Hattaways, thus rendering Raggio a
   state-court loser. However, neither the 2016 orders by which Raggio lost
   possession of the Property nor the December 2018 order by which Raggio
   failed to regain possession qualify Raggio as a state-court loser for Rooker-
   Feldman purposes.
           As for the 2016 orders, “Rooker-Feldman does not preclude review of
   void state court judgments.” 13 In Burciaga v. Deutsche Bank National Trust
   Co., 14 a bank failed to defeat a motion by homeowners in Texas state court to



           13
             Burciaga v. Deutsche Bank Nat’l Tr. Co., 871 F.3d 380, 385 (5th Cir. 2017) (citing
   United States v. Shepherd, 23 F.3d 923, 925 (5th Cir. 1994)).
           14
                871 F.3d 380.




                                                8
Case: 20-50693           Document: 00516439414           Page: 9       Date Filed: 08/19/2022




                                         No. 20-50693


   vacate a foreclosure order. 15 This court deemed that failure meaningless in
   determining whether the bank was a loser under the Rooker-Feldman doctrine
   because the order vacating the foreclosure order was void for lack of
   jurisdiction. 16 As with the bank in Burciaga, the 2016 orders permitting the
   Property to be sold to the Hattaways were held to be void for lack of
   jurisdiction. So, Rooker-Feldman does not apply regarding those orders.
           As for the December 2018 order, courts “generally do not apply
   Rooker-Feldman ‘to state decisions that would not be given preclusive effect
   under doctrines of res judicata and collateral estoppel.’” 17 In Burciaga,
   homeowners who failed to defeat a foreclosure order were not precluded
   from litigating the issue in federal court because the order had no preclusive
   effect under Texas law. 18 The same is true here regarding Raggio’s federal
   claims. While the final December 2018 order following the first December
   2018 order vacating the state district court’s authorization of the sale of the
   Property ostensibly denied all relief not otherwise granted, that was not a
   judgment intended to have preclusive effect as to the validity of the sale. The
   December 2018 orders were prepared and signed by the parties pursuant to
   a prior directive from the state district court, the October 2018 ruling. The
   October 2018 ruling explicitly noted, “Arguably, these rulings raise questions
   as to the validity of the underlying sale of the real property. However, as
   noted, the Court lacks plenary power and, therefore, cannot and will not
   make a decision or have an opinion on these questions of the sale’s validity.”



           15
                Id. at 382-83.
           16
                Id. at 385-87.
           17
              Id. at 387 (quoting Del-Ray Battery Co. v. Douglas Battery Co., 635 F.3d 725, 730
   (5th Cir. 2011)).
           18
                Id. at 387-88.




                                                9
Case: 20-50693          Document: 00516439414       Page: 10   Date Filed: 08/19/2022




                                     No. 20-50693


          The state district court did not expressly decline to return possession
   of the Property to Raggio—beyond noting that it had no jurisdiction to
   adjudicate a title dispute between Raggio and the non-party Hattaways—nor
   did it expressly award Raggio funds held in the court registry in lieu of
   returning possession. Rather, the state district court merely stated it would
   not opine regarding the sale’s validity, disposed of assets held by the state
   court, and resolved outstanding administrative concerns, such as
   compensation for the Turnover Receiver. As with the homeowners in
   Burciaga, when a party’s claims are not resolved with preclusive effect,
   Rooker-Feldman does not apply. 19
          Because the 2016 orders permitting the Property to be sold to the
   Hattaways are void for lack of jurisdiction and the December 2018 order
   flowing from the October 2018 ruling has no preclusive effect, the Rooker-
   Feldman doctrine does not apply to Raggio’s federal claims regarding “title
   to and possession of the Property.” Thus, the federal district court does not
   lack subject matter jurisdiction on that basis to hear those claims.
                                          B
          We next consider Hammer’s claims against the Hattaways for
   conversion and unjust enrichment, through which she seeks “compensation
   for the loss of her personal belongings which the [Turnover] Receiver
   transferred to the Hattaways with the sale of the Property.”




          19
               Id. at 387.




                                         10
Case: 20-50693       Document: 00516439414            Page: 11      Date Filed: 08/19/2022




                                       No. 20-50693


                                             1
          First, the Rooker-Feldman doctrine requires “a state-court loser.” 20
   Hammer does not contest that she was a party to the state-court litigation.
   However, she argues that she is not a state-court “loser” because she was
   “vindicated” through her appeals, as well as the mandamus proceeding that
   led to the December 2018 orders.
          The order from which we shall assess whether Hammer is a “state-
   court loser” is the second December 2018 order because it is the final state-
   court order regarding the subject matter of Hammer’s federal claims—all of
   Hammer’s personal property located at 2204 Jesse Owens Drive. The
   second December 2018 order directed the Travis County Constable to
   deliver to Hammer (or her agent) “all personal property in the Constable’s
   possession, custody, or control that was collected from the [Property].” It
   also directed the Turnover Receiver to deliver to Hammer (or her agent) “all
   personal property in [the Turnover Receiver’s] possession, custody, or
   control, as set out in his Report and Inventory thereto filed September 19,
   2016, that was collected from the [Property].” The order concluded that
   “[a]ll relief sought by any party . . . and not awarded above is DENIED.”
          A loser is “a person or thing that loses” 21 and to “lose” is “to fail to
   win, gain, or obtain.” 22 Hammer failed to obtain her personal property
   located at the Property in the Hattaways’ possession (or monetary
   compensation in lieu of her possession) as she now requests. She merely


          20
             Id. at 384 (quoting Houston v. Venneta Queen, 606 F. App’x 725, 730 (5th Cir.
   2015) (per curiam) (unpublished)).
          21
               Loser, Merriam Webster, https://www.merriam-webster.com/dictionary/
   loser (last visited Aug. 18, 2022).
          22
               Lose, Merriam Webster, https://www.merriam-webster.com/dictionary/
   lose (last visited Aug. 18, 2022).




                                             11
Case: 20-50693         Document: 00516439414                Page: 12       Date Filed: 08/19/2022




                                            No. 20-50693


   obtained the personal property in the Turnover Receiver’s and Constable’s
   possession, custody, or control that was collected from the Property.
   Consequently, she is a state-court loser for the purpose of this federal action.
                                                  2
           Second, the Rooker-Feldman doctrine requires that the state-court
   loser allege “harm caused by a [final] state-court judgment” rendered by a
   state’s court of last resort. 23
           Hammer wrongly focuses on other judgments in the years-long state-
   court proceedings as the “state-court judgments” at issue.                              Those
   judgments, she argues, did not cause her harm, thus foreclosing the
   satisfaction of the second Rooker-Feldman element. But based on Hammer’s
   arguments in the district court and her briefing on appeal, the state-court
   judgment Hammer is actually alleging caused harm is the state district
   court’s second December 2018 order—a final, appealable judgment 24 from
   which she did not appeal. As stated regarding the first element, the second
   December 2018 order is the final state-court order regarding the subject
   matter of Hammer’s federal claims—all of Hammer’s personal property that
   was located at the Property. Indeed, Hammer contends in her argument
   summary: “The December 18, 2018 order cleared the path for [Hammer] to
   bring [her] claims in this action.”
           Further, Hammer “alleges harm” caused by that December 2018
   order. The state district court expressly declined to order the Hattaways to



           23
             Burciaga, 871 F.3d at 384 (quoting Houston v. Venneta Queen, 606 F. App’x 725,
   730 (5th Cir. 2015) (per curiam) (unpublished)); see also id. (citing Ill. Cent. R.R. Co. v. Guy,
   682 F.3d 381, 390 (5th Cir. 2012)).
           24
              See Alexander Dubose Jefferson & Townsend LLP v. Chevron Phillips Chem. Co.,
   L.P., 540 S.W.3d 577, 581-82 (Tex. 2018) (per curiam).




                                                  12
Case: 20-50693             Document: 00516439414             Page: 13      Date Filed: 08/19/2022




                                              No. 20-50693


   compensate Hammer monetarily for all of her personal property located at
   the Property, as Hammer now requests the federal court do. Via her
   conversion and unjust enrichment claims, Hammer is collaterally attacking
   the state district court’s December 2018 order, thus indirectly alleging harm
   from it. 25 So, she is alleging harm caused by a final state-court judgment
   rendered by the state’s court of last resort in the action.
                                                    3
              Finally, the doctrine requires that “the federal suit requests review
   and reversal of the state-court judgment.” 26 Hammer alleges that she
   “want[s] the district court to respect the December 18, 2018 order, not
   reverse it.” That is not the case.
              If the federal district court were to hear Hammer’s federal claims
   “against the Hattaways for conversion and unjust enrichment, seeking
   compensation for the loss of her personal belongings,” the court would in
   essence be called upon to review the state district court’s decision to direct
   the Travis County Constable and Turnover Receiver to deliver to Hammer
   “all personal property in [their] possession, custody, or control that was
   collected from the” Property rather than order the Hattaways to compensate
   Hammer monetarily for the loss of all of her personal property located at the
   Property. That is, the federal district court would in essence be called upon




              25
               See United States v. Shepherd, 23 F.3d 923, 924 (5th Cir. 1994) (“The
   Rooker/Feldman doctrine holds that federal district courts lack jurisdiction to entertain
   collateral attacks on state judgments. A federal complainant cannot circumvent this
   jurisdictional limitation by asserting claims not raised in the state court proceedings or
   claims framed as original claims for relief.” (footnote omitted)).
              26
                   Burciaga, 871 F.3d at 384 (5th Cir. 2017) (quoting Venneta Queen, 606 F. App’x
   at 730).




                                                   13
Case: 20-50693       Document: 00516439414                Page: 14     Date Filed: 08/19/2022




                                           No. 20-50693


   to review the state district court’s decision regarding all of Hammer’s
   personal property located at the Property.
           Moreover, if the federal district court were to grant the relief Hammer
   requested from those claims, it would modify, and thus reverse an aspect of,
   the state district court’s judgment. 27 As the Hattaways correctly contend, in
   her “declaratory judgment action, [Hammer] sought review and reversal of
   this already heavily litigated action in [s]tate [c]ourt, and want[s] exactly
   what the [s]tate court refused to do—return [of] the property to [Hammer].”
   If Hammer disagreed with the state district court’s disposition of the
   personal property, she should have appealed from the second December 2018
   order or filed for other relief in state court, rather than now attacking the
   judgment in federal court.
           In sum, because Hammer’s federal claims satisfy all four required
   elements of the Rooker-Feldman doctrine, the federal district court lacks
   subject matter jurisdiction to hear those claims.
                                       *        *         *
           The Rooker-Feldman doctrine does not apply to Raggio’s claims
   regarding the Property but does apply to Hammer’s claims regarding the
   personal property located at the Property. Accordingly, we REVERSE the
   district court’s judgment as to Raggio’s claims and AFFIRM the district
   court’s judgment as to Hammer’s. Each party shall bear its own costs.



           27
             See Union Planters Bank Nat’l Ass’n v. Salih, 369 F.3d 457, 462 (5th Cir. 2004);
   see also Moore v. Whitman, 742 F. App’x 829, 832 (5th Cir. 2018) (per curiam)
   (unpublished) (citing United States v. Shepherd, 23 F.3d 923, 924 (5th Cir. 1994)); Liedtke
   v. State Bar of Tex., 18 F.3d 315, 318 (5th Cir. 1994) (summary calendar) (“Liedtke’s
   recourse was with the state appellate courts and thereafter the United States Supreme
   Court on application for a writ of certiorari, not by a complaint to the federal district
   court.”).




                                               14